Citation Nr: 1813786	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-00 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right leg injury.  

3.  Entitlement to service connection for a right leg burn.  


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to February 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the Veteran's claims of service connection, the AOJ attempted to obtain any available service treatment and personnel records for the Veteran's service, but the National Personnel Records Center (NPRC) responded in July 2014 that any such records that may have been at that facility may have been destroyed by a fire in 1973.  The NPRC forwarded all available service records to the AOJ in July 2014.  

Subsequently, the AOJ notified the Veteran of these circumstances and requested him to complete a form, NA Form 13055, to enable further search or reconstruction of his service records.  The Veteran returned this form in January 2016, and indicated he had been treated for his right leg injury and burn at Lehigh University from July 1943 to August 1943.  In cases where a Veteran's service records are unavailable through no fault of his own, the VA has a heightened duty to assist; however, the AOJ has not yet attempted to obtain these outstanding treatment records.  Thus, a remand is necessary to attempt to obtain the identified records.

As for the Veteran's bilateral hearing loss claim, the Veteran contends that while he was in stationed in France in service, he was exposed to loud noises, to include trucks and artillery, and that he was not provided with any hearing protection.  He also contends that he initially trained to be in the infantry.  He contends this noise exposure caused his bilateral hearing loss, and that he has had to wear hearing aids for many years.  

Additionally, as for the Veteran's right leg claims, the Veteran contends he injured his right leg while he was receiving training at Lehigh University in July 1943.  Further, he contends that a lead device with electrical wires was attached to his right leg to treat his injury, but it was left on too long and caused a severe burn on his leg.  Lastly, he states he has had problems with circulation in his lower leg and foot ever since.  

In light of the above evidence, and the VA's heightened duty to assist in this case due to the fire-related status of the Veteran's service records, the Board finds the low threshold for obtaining VA examinations have been met in this case; a remand for such examinations to be accomplished is necessary at this time.  See 38 U.S.C. 
§ 5103A (d) (West 2014); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing the necessary releases, attempt to obtain the outstanding treatment records regarding the Veteran's right leg injury and burn from Lehigh University from July 1943 to August 1943.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

2.  Schedule the Veteran for a VA audiological examination.  

If current hearing loss is identified, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss was incurred in service, or is the result of exposure to acoustic trauma during the Veteran's period of service.  Please note that there are no medical treatment records from the Veteran's period of military service that are available.  The Veteran has been deemed credible with respect to his contentions regarding noise exposure in service.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Schedule the Veteran for a VA examination of his right leg.  

If any current right leg disorder is found, to include any residuals of an injury or burn, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right leg disorder is related to military service, to include the Veteran's contention that a lead device with electrical wires used to treat his right leg injury caused severe burns.  Please note that there are no medical records available from the Veteran's period of military service. 

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Following any indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

